UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2349


In re:   HENRY S. FITZGERALD,

                Debtor,

---------------------

HENRY S. FITZGERALD,

                Debtor – Appellant,

           V.

THOMAS O. GORMAN, Chapter 13 Trustee,

                Trustee – Appellee

----------------------

NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,
               Amicus Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01017-GBL-JFA)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henry St. John FitzGerald, Appellant Pro Se.    Eva Choi, Thomas
Patrick Gorman, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria,
Virginia, for Appellee, Tara A. Twomey, NATIONAL ASSOCIATION OF
CONSUMER BANKRUPTCY ATTORNEYS, San Jose, California, for Amicus.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Henry      S.    FitzGerald   appeals   the    district       court’s    order

affirming the bankruptcy court’s orders dismissing his Chapter

13 petition and denying his motion for reconsideration.                     We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the   reasons   stated      by   the     district     court.

FitzGerald v. Gorman, No. 1:14-cv-01017-GBA-JFA (E.D. Va. Nov.

14, 2014).      We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented        in    the    material

before   this    court    and   argument   would    not   aid      the    decisional

process.



                                                                            AFFIRMED




                                       3